Order entered February 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00187-CV

                             IN RE HERBERT GEARS, Relator


                 Original Proceeding in the Fifth District Court of Appeals
                                  Dallas County, Texas

                                           ORDER
       Before the Court is the Petition for Writ of Mandamus filed by relator, Herbert Gears.

The Court requests that Real Parties in Interest and Respondent file any responses to the petition

for writ of mandamus by February 21, 2014.


                                                      /s/   MICHAEL J. O'NEILL
                                                            JUSTICE